PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing the date October 7, 1965.
*461After oral argument and upon consideration of the petition, the record and the briefs, we conclude that there has been no deviation from the essential requirements of law. The petition is therefore denied.
The petition for attorneys’ fees filed by Respondent Jack Hutchinson is granted in the amount of three hundred ($300.00) dollars.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.